DETAILED ACTION
 	This Office Action corresponds to the filing of application on 03/25/2020 in which Claims 1-11 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/25/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 03/25/2020 are accepted by the examiner.
Priority
 	The application is filed on 03/25/2020 and claims a priority date of 04/03/2019 of provisional application 62/829,005.
Allowable Subject Matter
1.	  Claims 1-11 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

 Further, Kelly et al. discloses digital security and privacy protection measures directed to safeguarding datacenter and/or cloud computing management. Further, these protection measures may either be preventative or reactive. A preventative management protection measure may refer to a mechanism that averts security and privacy breaches, pertaining to management, before they take place. Meanwhile, a reactive management protection measure may refer to a mechanism that responds to 
  	Konda et al. (US 20200127833 A1, cited in PTO-892) discloses a method comprises receiving a request that is configured to cause a transfer of a combined asset from a sender to a recipient, the combined asset including a first asset and a second asset. The first asset and the second asset is represented on a distributed ledger-based network (DLN) by a first token associated with a first root node of a first hierarchical tree structure and a second token associated with a second root node of a second hierarchical tree structure, respectively. The first root node is hash-linked to a first plurality of leaf nodes of the first hierarchical tree structure, and the second root node is hash-linked to a second plurality of leaf nodes of the second hierarchical tree structure. The method further includes generating, via a processor and after receiving the request, a third root node of a third hierarchical tree structure, the third root node being hash-linked to a third plurality of leaf nodes of the third hierarchical tree structure that include the first plurality of leaf nodes and the second plurality of leaf nodes. In addition, the method includes generating and sending to a self-executing code segment on the DLN, via the processor, a zero-knowledge proof (ZKP) that the third plurality of leaf nodes include the first plurality of leaf nodes and the second plurality of leaf nodes. The method also includes receiving, in response to verification of the ZKP by the self-executing code segment, a confirmation confirming a representation of the combined 
 	Further, Konda discloses a hierarchical tree structure includes applying a combination operator to contents of two or more leaf nodes of the third plurality of leaf nodes of the third hierarchical tree. For example, the combination operator can be a concatenation operator. In some implementations, the third plurality of leaf nodes consist the first plurality of leaf nodes and the second plurality of leaf nodes. In some implementations, the first hierarchical tree structure, the second hierarchical tree structure and/or the third hierarchical tree structure are stored off the DLN. In some implementations, the first root node, the second root node and/or the third root node can include data representing an attribute of the first asset, the second asset and/or the combined asset, respectively. The first token, the second token and/or the third token can be non-fungible tokens (Konda Paragraph 0012).
 	Miraldo et al. (US 20190370241 A1, cited in PTO-892) discloses techniques for authenticated key-value stores supporting partial state are described herein in various embodiments. Participants in blockchain networks or other decentralized systems where participants may want to verify transactions in the decentralized system may use a key-value store (e.g., a "world state") that is the result of executing all transactions since the beginning of time. Executing all transactions can take a long time, and this time can grow larger as the blockchain network runs longer. In various embodiments, authenticated key-value stores supporting partial state can enable a participant in a blockchain network to verify a world state based on partial data, and to fetch and verify 
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards methods for a blockchain search system, and particularly, the present invention relates to methods for assuring the data integrity on blockchain hybrid storage. 
The subject matters of the independent claim 1 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “… a suppressed Merkle B-tree, and a combination thereof for each of the partitions of the blockchain database; and generating the index and the ADS for each of the partitions; maintaining both the index and the ADS during a data insertion operation of 15the blockchain database using a recursive merge algorithm; maintaining the index and the ADS during a data update operation and a data deletion operation of the blockchain database using an in-place algorithm; and using the ADS for authentication in a search operation of the blockchain database....” in combination with the rest of the limitations recited in the independent claim 1.

 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498